The plaintiff, Miss Kelley, seeks recovery of damages, for false imprisonment, from the defendants Compton and others, police officers of the city of Centralia. A trial upon the merits in the superior court for Lewis county, sitting with a jury, resulted in verdict and judgment denying her recovery, from which she has appealed to this court.
The principal contention here made in behalf of appellant is that the trial court erred in denying her motion for a new trial, in that she was, upon the evidence, entitled, as a matter of law, to a verdict awarding her at least nominal damages; that is, that the evidence conclusively showed that her arrest and detention was unlawful, and that the trial court should have so decided, as a matter of law. The argument seems to be that the trial court should have so decided and instructed the jury, leaving to the jury only the question *Page 417 
of the amount of damages suffered by appellant. This record does not in any manner show that any request for such a decision or instruction was made at any time prior to the rendering of the verdict against appellant. Plainly, we think, the trial court, not having been timely requested to so decide and instruct the jury, cannot now be held to have erred in not so deciding and instructing the jury.
Several other trial errors are assigned and briefly argued in behalf of appellant. We have carefully examined all of these and deem it sufficient to say that we do not consider any of them as constituting reversible error calling for a new trial.
We have assumed, in our examination of the case, that appellant's motion for new trial was timely made, by virtue of the court impliedly granting an extension of time therefor, though there was but meager showing for any such extension of time and no formal order therefor beyond the two day limitation prescribed by Rem. Comp. Stat., § 402 [P.C. § 8229].
The judgment is affirmed.
MACKINTOSH, C.J., TOLMAN, MITCHELL, and FRENCH, JJ., concur. *Page 418